      Case
       Case18-30458-ABA
            18-30458-ABA Doc
                          Doc2524-2
                                  FiledFiled
                                         04/23/20
                                             04/08/20
                                                    Entered
                                                       Entered
                                                             04/23/20
                                                                04/08/20
                                                                      07:47:04
                                                                         10:17:26
                                                                                Desc
                                                                                   Desc
                                                                                     Main
                               Proposed
                                 Document  Order Page
                                                   Page
                                                      1 of
                                                         12of 2




ROB SALTZMAN, ESQUIRE
PLUESE, BECKER & SALTZMAN, LLC
Attorneys at Law                                               Order Filed on April 23, 2020
RS1765                                                         by Clerk
20000 Horizon Way, Suite 900                                   U.S. Bankruptcy Court
Mount Laurel, NJ 08054                                         District of New Jersey
(856) 813-1700


                                                                 18-30458-ABA


 Kimberly M. Trojak
 aka Kimberly Burke
                                                                Andrew B. Altenburg, Jr.
                                                                           13




                                               x




                                                       .




DATED: April 23, 2020
Case
 Case18-30458-ABA
      18-30458-ABA Doc
                    Doc2524-2
                            FiledFiled
                                   04/23/20
                                       04/08/20
                                              Entered
                                                 Entered
                                                       04/23/20
                                                          04/08/20
                                                                07:47:04
                                                                   10:17:26
                                                                          Desc
                                                                             Desc
                                                                               Main
                         Proposed
                           Document  Order Page
                                             Page
                                                2 of
                                                   22of 2

                              Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not
                              individually but as trustee for Pretium Mortgage Acquisition Trust




        x


        21 Hearthstone Lane, Evesham Twp., NJ 08053




                                                        2
